Citation Nr: 1018972	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to additional VA disability compensation based 
upon additional allowance for a dependent child.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran had active service from January 1975 to June 
1978.     

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the RO, which 
determined that the Veteran was not entitled to additional 
disability compensation benefits (dependency allowance) for 
the Veteran's daughter.  

The Veteran presented testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in March 2010.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.  




REMAND

In a July 2005 decision, the RO determined that the Veteran 
was not entitled to additional disability compensation 
benefits (dependency allowance) for the Veteran's daughter 
because she was not attending an education institution 
approved by VA.  

The term "child of the Veteran" includes an unmarried 
person who is a legitimate child who, after reaching the age 
of 18 years and until completion of education or training 
(but not after reaching the age of 23 years) is pursuing a 
course of instruction at an educational institution approved 
by VA.  38 C.F.R. § 3.57 (2009).  See also 38 U.S.C.A. §§ 
101(4)(A), 104(a).  

In the present matter, the record shows that the Veteran's 
child was attending the University of Wales Newport that was 
identified as not being a educational institution approved by 
VA.  

The Veteran testified that she had requested that VA make a 
determination as to whether this school was approved.  See 
the April 2005 statement from the Veteran's attorney.  The 
University of Wales Newport also requested approval from VA.  
See the November 2008 letter from the University.  

It does not appear from the record that this request was 
submitted to the VA Education Benefits Office in Buffalo, New 
York.  The record shows that the Buffalo Education Office was 
contacted via e-mail regarding this matter but it did not 
make a decision regarding whether the University of Wales 
Newport was approved by VA.  

The record shows that the VA Education Office stated that the 
University of Wales in the United Kingdom was a federation of 
six universities and several colleges and that five of the 
six were approved for VA purposes.  

The January 2007 Statement of the Case also referred to a 
January 2007 decision denying additional education 
assistance, but this decision is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
in order to obtain records referable to 
the January 2007 decision denying 
entitlement to additional education 
assistance for the Veteran's child.  Any 
other records dealing with the Veteran's 
request for benefits should be provided.  
If this decision cannot be located, the 
RO should document all efforts made to 
retrieve this decision.  

2.  The RO then should take appropriate 
action to obtain documentation to support 
the determination that the University of 
Wales, Newport is not an approved 
educational institution for VA purposes.  
The requests for approval for a foreign 
education institution usually are sent 
to: FOREIGN SCHOOL APPROVAL GROUP (22-
ESU) VA REGIONAL OFFICE, 130 S. ELMWOOD 
AVENUE, SUITE 601, BUFFALO, NY, 14202.  
Any response should be associated with 
the claims folder.  If a response is not 
provided, this should be fully explained.  

3.  Following completion of all indicated 
development, the RO readjudicate the 
issue on appeal in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided with a fully responsive 
Supplemental Statement of the Case and 
afforded an appropriate opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



